Tilson, Judge:
The question involved in this appeal to reappraisement is the proper dutiable value of certain earthenware imported from Mexico, and entered at the port of Laredo on October 2, 1935.
At the trial of this case the testimony of one witness was offered by the plaintiff, together with a sample of the merchandise and also a sample of other merchandise claimed to be similar to that in this case. The Government relied solely upon cross-examination of plaintiff’s witness and the introduction in evidence of a price list or catalog which was marked Exhibit 1.
*642I have carefully considered all the evidence before me, and I find the same is not sufficient to overcome the presumption of correctness attaching to the action of the appraiser, which is in every respect supported by the said Exhibit 1.
I therefore find the proper dutiable foreign values of the merchandise in this case to be the values found by the appraiser. Judgment will be rendered accordingly.